On motion to ouash an information for abstracting and misapplying funds of a national bank, held, that the charge of misapplying the funds of a national bank by its cashier is a charge of an “infamous crime,” which, under the. constitution of the United States, must be instituted by indictment of a grand jury, and cannot be prosecuted by a mere information filed by the district attorney with the assent of the court. The information was quashed.
[Decided by
WELKER, District Judge.
No-, where reported; the opinion filed in clerk’s office. The statement of the points determined was taken from 10 Chi. Leg. News, 22.]